           Case 1:20-cv-04823-LLS Document 6 Filed 09/02/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TERENCE MACK CARTER,
                           Plaintiff,
                                                                      20-CV-4823 (LLS)
                    -against-
                                                                  ORDER OF DISMISSAL
NEW YORK STOCK EXCHANGE (NYSE),
                           Defendant.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated at the Federal Correctional Institution in Mendota,

California, brings this action pro se. By order dated August 13, 2020, Chief Judge McMahon

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(“IFP”). 1 For the reasons set forth below, the Court dismisses the complaint.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-04823-LLS Document 6 Filed 09/02/20 Page 2 of 6




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        The following allegations are taken from the one-page complaint. Plaintiff is the direct

descendent of captive Africans who were sold as slaves in the United States. Defendant New

York Stock Exchange (“NYSE”) “facilitated in the buying, selling, and trade of African stock

(captive Africans) on Wall Street.” (ECF No. 1, at 1.) The NYSE “operated as an auction

[m]arket for slaves separating plaintiff[‘s] family to be used as slaves, causing hundreds of years


                                                   2
             Case 1:20-cv-04823-LLS Document 6 Filed 09/02/20 Page 3 of 6




of pain + suffering that still precides [sic] today in Plaintiff[‘s] family.” (Id.) His “ancestry tree

proves the Plaintiff family bloodline that dates back to the damage done by” the NYSE. (Id.)

        Plaintiff seeks money damages.

                                            DISCUSSION

A.      Article III Standing

        The Court must dismiss the complaint because Plaintiff fails to allege facts suggesting

that he has standing to bring his claims. Article III, § 2 of the United States Constitution requires

that a “case” or “controversy” be present in order to confer jurisdiction on federal courts for a

particular claim. A plaintiff must therefore have “standing” to invoke the jurisdiction of the

Court. Arizonians for Official English v. Arizona, 520 U.S. 43, 64 (1997). Standing to sue is a

threshold requirement that prevents a plaintiff from bringing claims before a court on behalf of

others. See id. “The standing inquiry focuses on whether the plaintiff is the proper party to bring

. . . suit.” Raines v. Byrd, 521 U.S. 811, 818 (1997); W.R. Huff Asset Mgmt. Co., LLC v. Deloitte

& Touche LLP, 549 F.3d 100, 107 (2d Cir. 2008) (A party may invoke the court’s authority only

in order to “seek redress for injury done to him . . . not [to] seek redress for injuries done to

others.”).

        Under Article III’s standing requirement, a party must show (1) “an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018) (quoting Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). “Foremost among these requirements is injury in

fact – a plaintiff’s pleading and proof that he has suffered the ‘invasion of a legally protected

interest’ that is ‘concrete and particularized,’ i.e., which ‘affect[s] the plaintiff in a personal and

individual way.” Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 n.1 (1992)). “If

plaintiffs lack Article III standing, a court has no subject matter jurisdiction to hear their claim.”


                                                   3
           Case 1:20-cv-04823-LLS Document 6 Filed 09/02/20 Page 4 of 6




Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012) (internal quotation marks and

citation omitted).

        Plaintiff alleges that NYSE “facilitated the buying, selling, and trade” of captive

Africans, including his ancestors, and that as a result he and his family experienced “hundreds of

years of pain [and] suffering.” (ECF No. 1, at 1.) But he fails to allege any conduct on the part of

NYSE that “has run afoul of a constitutional or statutory right and caused [him] a discrete

injury.” Cato v. United States, 70 F.3d 1103, 1109 (9th Cir. 1995). “Without a concrete, personal

injury that is not abstract and that is fairly traceable” to a defendant’s conduct, a plaintiff lacks

standing. Id.; see also Bell v. United States, No. 01-CV-0338, 2001 WL 1041792 (N.D. Tex.

Aug. 31, 2001); Bey v. United States Dep’t of Justice, No. 95-CV-10401, 1996 WL 413684

(S.D.N.Y. July 24, 1996).

        Plaintiff’s allegations regarding “hundreds of years of pain [and] suffering” do not

establish the discrete injury necessary for standing to litigate his claims. Cato, 70 F.3d at 1110;

see In re African-Am. Slave Descendants Litig., 471 F.3d 754, 759 (7th Cir. 2006) (“[T]here is a

fatal disconnect between the victims and the plaintiffs. When a person is wronged he can seek

redress, and if he wins, his descendants may benefit, but the wrong to the ancestor is not a wrong

to the descendants.”). Moreover, Plaintiff fails to identify any constitutional or statutory right

that Defendant violated, or any other basis for federal question jurisdiction. See Cato, 70 F.3d at

1106. Because Plaintiff has failed to allege facts sufficient to show that he has standing to bring

his claims, the Court dismisses the action for lack of subject matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”).




                                                   4
           Case 1:20-cv-04823-LLS Document 6 Filed 09/02/20 Page 5 of 6




B.     Statute of Limitations

       Even if Plaintiff had standing to assert his claims, his complaint would be untimely. The

statute of limitations for § 1983 claims is found in the “general or residual [state] statute [of

limitations] for personal injury actions.” Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir.

2002) (quoting Owens v. Okure, 488 U.S. 235, 249-50 (1989)). In New York, that period is three

years. See N.Y. C.P.L.R. § 214(5). Section 1983 claims generally accrue when a plaintiff knows

or has reason to know of the injury that is the basis of the claim. Hogan v. Fischer, 738 F.3d 509,

518 (2d Cir. 2013).

       The events upon which plaintiff’s complaint is based occurred more than one hundred

and fifty years ago. Plaintiff’s complaint was received by the Court’s Pro Se Intake Unit on June

23, 2020, presumably well beyond the period when he became aware of the facts described in the

complaint. Thus, dismissal of Plaintiff’s complaint based on the statute of limitations is

especially appropriate here, where the injuries complained of occurred well outside the

applicable three-year limitations period. See Pino v. Ryan, 49 F.3d 51, 54 (2d Cir. 1995); see also

Baker v. Cuomo, 58 F.3d 814, 818-19 (2d Cir. 1995) (a sua sponte dismissal is “appropriate if it

appears from the face of the complaint that the action is barred . . . by the statute of limitations”).

C.     State Action

       A claim for relief under § 1983 must allege facts showing that each defendant acted

under the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983.

Private parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723

F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n,

531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir.

2002) (“[T]he United States Constitution regulates only the Government, not private parties.”).

As Defendant New York Stock Exchange is a private party that does not work for any state or


                                                   5
            Case 1:20-cv-04823-LLS Document 6 Filed 09/02/20 Page 6 of 6




other government body, even if Plaintiff had standing and could assert a timely claim, he fails to

state a claim against this defendant under § 1983.

D.       Leave to Amend is Denied

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

SO ORDERED.

Dated:     September 2, 2020
           New York, New York

                                                              LOUIS L. STANTON
                                                                   U.S.D.J.




                                                  6
